
	
		II
		112th CONGRESS
		2d Session
		S. 2147
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2012
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To provide for research, monitoring, and observation of
		  the Arctic Ocean and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Arctic Ocean Research, Monitoring,
			 and Observing Act of 2012.
		2.Findings and
			 purpose
			(a)FindingsCongress makes the following
			 findings:
				(1)The United States
			 is an Arctic Nation with—
					(A)an approximately
			 700-mile border with the Arctic Ocean;
					(B)more than
			 100,000,000 acres of land above the Arctic Circle; and
					(C)an even broader
			 area defined as Arctic by temperature, which includes the Bering Sea and
			 Aleutian Islands.
					(2)The Arctic region
			 of the United States is home to an indigenous population that has subsisted for
			 millennia on the abundance in marine mammals, fish, and wildlife, many of which
			 are unique to the region.
				(3)Temperatures in
			 the United States Arctic region have warmed by 3 to 4 degrees Celsius over the
			 past half-century, a rate of increase that is twice the global average.
				(4)The Arctic ice
			 pack is rapidly diminishing and thinning, and the National Oceanic and
			 Atmospheric Administration estimates the Arctic Ocean may be ice free during
			 summer months in as few as 30 years.
				(5)Such changes to
			 the Arctic region are having a significant impact on the indigenous people of
			 the Arctic, their communities and ecosystems, as well as the marine mammals,
			 fish, and wildlife upon which they depend.
				(6)Such changes are
			 opening new portions of the United States Arctic continental shelf to possible
			 development for offshore oil and gas, commercial fishing, marine shipping, and
			 tourism.
				(7)Existing Federal
			 research and science advisory programs focused on the environmental and
			 socioeconomic impacts of a changing Arctic Ocean lack a cohesive, coordinated,
			 and integrated approach and are not adequately coordinated with State, local,
			 academic, and private-sector Arctic Ocean research programs.
				(8)The lack of
			 research integration and synthesis of findings of Arctic Ocean research has
			 impeded the progress of the United States and international community in
			 understanding climate change impacts and feedback mechanisms in the Arctic
			 Ocean.
				(9)An improved
			 scientific understanding of the changing Arctic Ocean is critical to the
			 development of appropriate and effective regional, national, and global climate
			 change adaptation strategies.
				(b)PurposeThe purpose of this Act is to establish a
			 permanent environmental sentinel program to conduct research, monitoring, and
			 observation activities in the Arctic Ocean—
				(1)to promote and
			 sustain a productive and resilient marine, coastal, and estuarine ecosystem in
			 the Arctic and the human uses of its natural resources through greater
			 understanding of how the ecosystem works and monitoring and observation of its
			 vital signs; and
				(2)to track and
			 evaluate the effectiveness of natural resource management in the Arctic in
			 order to facilitate improved performance and adaptive management.
				3.DefinitionsIn this Act:
			(1)BoardThe
			 term Board means the North Pacific Research Board established
			 under section 401(e) of the Department of the Interior and Related Agencies
			 Appropriations Act, 1998 (Public Law 105–1608).
			(2)CommissionThe
			 term Commission means the Arctic Research Commission established
			 under the Arctic Research and Policy Act of 1984 (Public Law 98–373; 15 U.S.C.
			 4102).
			(3)ProgramThe
			 term Program means the Arctic Ocean Research, Monitoring, and
			 Observation Program established by section 4(a).
			4.Arctic Ocean
			 Research, Monitoring, and Observation Program
			(a)EstablishmentThere
			 is established an Arctic Ocean Research, Monitoring, and Observation Program to
			 be administered by the Board with input and assistance from the
			 Commission.
			(b)Research,
			 monitoring, and observation activitiesThe Program shall be an
			 integrated, long-term scientific research, monitoring, and observation program
			 consisting of—
				(1)marine, coastal,
			 and estuarine research, including—
					(A)fisheries
			 research;
					(B)research on the
			 structure and function of the ecosystem and its food webs; and
					(C)research on the
			 spatial distributions and status of fish, wildlife, and other populations in
			 the Arctic;
					(2)marine, coastal,
			 and estuarine ecosystem monitoring and observation, including expansion of the
			 Alaska Ocean Observing System in the Arctic; and
				(3)marine, coastal,
			 and estuarine research, monitoring, observation, and modeling that supports
			 planning, environmental review, decisionmaking, evaluation, impact and natural
			 resources damage assessment, and adaptive management with respect to industrial
			 and other human activities, such as shipping, in the Arctic, environmental
			 change, and their interactive and cumulative effects in the Arctic.
				(c)Initial
			 projectsIn initiating the Program, the Board shall make grants
			 under subsection (e)—
				(1)to support
			 research and monitoring of Arctic fisheries, including on the distributions and
			 ecology of Arctic cod and other forage fishes, for a period of not less than 3
			 years;
				(2)to support
			 research and monitoring of Arctic marine mammals, including their responses to
			 loss of sea ice habitats and reactions to disturbance, for a period of not less
			 than 3 years; and
				(3)to establish the
			 Alaska Ocean Observing System in the Arctic Ocean such that it has sufficient
			 capacity to provide comprehensive data, nowcasts and forecasts, and information
			 products in real time and near real time on physical, chemical, and biological
			 conditions and environmental change.
				(d)Arctic Ocean
			 science plan
				(1)RequirementThe
			 Board and the Commission shall jointly prepare a comprehensive, integrated
			 Arctic Ocean science plan.
				(2)Recognition and
			 coordination with other scienceThe content of the plan required
			 by paragraph (1) shall be developed with recognition of and in coordination
			 with other science plans and activities in the Arctic.
				(3)Informed by
			 synthesis of existing knowledgeDevelopment of the plan required
			 by paragraph (1) shall be informed by a synthesis of existing knowledge about
			 the Arctic ecosystem, including information about how the ecosystem functions,
			 individual and cumulative sources of ecosystem stress, how the ecosystem is
			 changing, and other relevant information.
				(4)Review
					(A)Initial review
			 by National Research CouncilThe Board shall submit the initial
			 plan required by paragraph (1) to the National Research Council for
			 review.
					(B)Periodic review
			 and updatesNot less frequently than once every 5 years
			 thereafter, the Board and the Commission shall, in consultation with the
			 National Research Council, review the plan required by paragraph (1) and update
			 it as the Board and the Commission consider necessary.
					(5)UseThe
			 Board shall use the plan required by paragraph (1) as a basis for setting
			 priorities and awarding grants under subsection (e).
				(e)Grants
				(1)AuthorityExcept
			 as provided in paragraph (2), the Board shall, under the Program, award grants
			 to carry out research, monitoring, and observation activities described in
			 subsections (b) and (c).
				(2)LimitationThe
			 North Pacific Research Board may not award any grants under paragraph (1) until
			 the Board has prepared the plan required by subsection (d)(1).
				(3)Conditions,
			 considerations, and prioritiesWhen making grants to carry out
			 the research, monitoring, and observation activities described in subsections
			 (b) and (c), the Board shall—
					(A)consider
			 institutions located in the Arctic and subarctic;
					(B)place a priority
			 on cooperative, integrated long-term projects, designed to address current or
			 anticipated marine ecosystem or fishery or wildlife management information
			 needs;
					(C)give priority to
			 fully establishing and operating the Alaska Ocean Observing System in the
			 Arctic Ocean, which may include future support for cabled ocean
			 observatories;
					(D)recognize the
			 value of local and traditional ecological knowledge, and, where appropriate,
			 place a priority on research, monitoring, and observation projects that
			 incorporate local and traditional ecological knowledge;
					(E)ensure that
			 research, monitoring, and observation data collected by grantees of the Program
			 are made available to the public in a timely fashion, pursuant to national and
			 international protocols; and
					(F)give due
			 consideration to the annual recommendations and review of the Commission
			 carried out under subsection (f).
					(f)Annual
			 recommendations and review by Arctic Research CommissionEach
			 year, the Commission shall—
				(1)recommend ongoing
			 and future research, monitoring, and observation priorities and strategies to
			 be carried out pursuant to subsections (b) and (c);
				(2)undertake a
			 written review of ongoing and recently concluded research, monitoring, and
			 observation activities undertaken pursuant to such subsections; and
				(3)submit to the
			 Board the recommendations required by paragraph (1) and the review required by
			 paragraph (2).
				
